            Case 5:20-cv-03573-ER Document 7 Filed 08/24/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHAKUR COBBS GANNAWAY,                        :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-3573
                                              :
NICHOLAS STROUMBAKIS, et al.                  :
     Defendants.                              :

                                              ORDER

       AND NOW, this 24th day of August, 2020, upon consideration of Shakur Cobbs

Gannaway’s Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund

Account Statement (ECF No. 3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Shakur Cobbs Gannaway, #JR-6873, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent of SCI Camp Hill or other appropriate official to assess an initial

filing fee of 20% of the greater of (a) the average monthly deposits to Gannaway’s inmate

account; or (b) the average monthly balance in Gannaway’s inmate account for the six-month

period immediately preceding the filing of this case. The Superintendent or other appropriate

official shall calculate, collect, and forward the initial payment assessed pursuant to this Order to

the Court with a reference to the docket number for this case. In each succeeding month when

the amount in Gannaway’s inmate trust fund account exceeds $10.00, the Superintendent or

other appropriate official shall forward payments to the Clerk of Court equaling 20% of the

preceding month’s income credited to Gannaway’s inmate account until the fees are paid. Each

payment shall refer to the docket number for this case.
            Case 5:20-cv-03573-ER Document 7 Filed 08/24/20 Page 2 of 2




       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI Camp Hill.

       4.      The Complaint is DEEMED filed.

       5.      The Clerk of Court shall TERMINATE Shakur D. Gannaway as a party to this

case and shall NOTE in the docket text that “Shakur Cobbs Gannaway” is also known as

“Shakur D. Gannaway.”

       6.      Gannaway’s Complaint is DISMISSED WITH PREJUDICE for failure to state

a claim for the reasons discussed in the Court’s Memorandum. Gannaway is not granted leave to

file an amended complaint in this matter. 1

       7.      The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:



                                              EDUARDO C. ROBRENO, J.




1
  Although Gannaway is not granted leave to file an amended complaint in this matter, the
dismissal of the Complaint is without prejudice to him filing a petition for writ of habeas corpus
in a separate matter when he has exhausted available state remedies.
